Citation Nr: 1115501	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for kyphoscoliosis with chronic sprain and degenerative disc disease, lumbar spine (spine disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from September 1978 to June 1992 and with the Air National Guard from March 1995 to July 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2010 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent for spine disability and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a November 2010 Order, the Court granted the motion, vacated the April 2010 Board decision, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2007, the Veteran underwent a VA medical examination in conjunction with this claim.  Pursuant to the Joint Motion for Partial Remand, this examination was inadequate and a new VA medical examination is necessary.  Specifically, that examination was found to be insufficient because it did not adequately address the functional effects caused by the Veteran's service connected disability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  As such, a new examination which better addresses these concerns is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current extent of his spine disability.  The claims folder must be made available to and reviewed by the examiner.  Specifically, the VA examiner should address the following questions:

a.  What are the range of motion measurements for the Veteran's spine?

b.  Is there any functional loss due to pain?

c.  Is there any functional loss due to weakened movement?

d.  Is there any functional loss due to excess fatigability? 

e.  Is there any functional loss due to incoordination?

f.  Is there any functional loss due to painful motion or pain with use?  

Additionally, the examiner is asked to provide a statement regarding whether pain significantly limits functional ability during flare-ups and, if so, to what extent.

A complete rationale for any opinion expressed should be provided.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  

2.	After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

